DETAILED ACTION
This Office Action is in response to the communication filed 01/13/2021. 
Status of the claims:
Claims 1-10 are previously presented and rejected.
Claims 1-10 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed January 13, 2021. By this amendment, claims 1, and 6 are amended. Upon entry of the amendment, the pending claims 1-10 will be fully examined for patentability.
Response to Double Patenting Rejection
Claims 1-10 of the Instant application were rejected under a statutory type (35 U.S.C. 101) double patenting rejection, based on double patenting of the “same invention” type and for claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10728068, as set forth in the Non-Final Rejection of 08/21/2020. The Applicant has amended the independent claims that may be used to overcome the outstanding claims rejection based on the statutory double patenting. In view of the Applicants’ amendments the claims rejection under the statutory type (35 U.S.C. 101) double patenting rejection made in the Office Action dated 08/21/2020 has been withdrawn.


Allowable Subject Matter
Pending claims 1-10 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 

The closest prior art of record areUS6140869 issued to Troise and US2008/0269928 issued to May
Regarding the independent claims 1 and 7, Troise disclose an apparatus and a method (see Fig. 3)) comprising: a first bandwidth phase lock loop with a first output and a second output (the apparatus includes a phase lock loop circuit (PLL) which include first and second outputs (see Col. 3, lines 5-30, Fig. 3). See also Col. 4, lines 10-65 of Triose where he discusses that the apparatus, according to an embodiment of the invention, works for a very wide range of modulation frequencies that corresponds to the locking range of the PLL circuit as low as 620 kHz. That is to say the bandwidth of the PLL used to multiply the reference clock can be low (i.e. first) bandwidth, thus the PLL is a low (i.e. first) bandwidth PLL) to: lock to a data signal at a first phase, wherein the data signal capable of oscillating at the first phase or a second phase; output, at the first output of the first bandwidth phase lock loop, a first output signal at the first phase and output, at the second output of the first bandwidth phase lock loop, a second output signal at the second phase, the first output signal or the second output signal being utilized in a feedback loop of the first bandwidth phase lock loop (locks to a phase-modulated data signal based on the VCO output binary signal supplied to the inputs of the phase comparator. The VCO output binary signal has a series of transitions between a high level and a low level in which each change in phase corresponds to a downward transition (i.e., from high level to low level) or an upward transition (i.e., from low level to high level) of the modulating signal. The VCO output binary signal’s high level and a low transitions series represent an encoded sequence of 0's and 1's. For example, when the logic level received is logic ‘0,’ the VCO output signal is a first phase output and when logic ‘1,’ the VCO output signal at the second phase (Col. 1, lines 20-40, Col. 2, lines 1-10, Col. 3, lines 5-20, Figs.1-3), (being utilized in a feedback loop of the PLL as shown in Fig. 3 and further described at col. 25-55); and a fast phase change detection circuit (a demodulated signal generation circuit that is adapted to detect a phase change on the basis of phase change detection signals (Col. 4, lines 25-35) coupled to the first and second outputs of the first bandwidth phase lock loop (the demodulated signal generation circuit is coupled to the phase lock loop (PLL) circuit, as shown in Fig. 3) to: determine whether the data signal is oscillating at the first phase or the second phase (the demodulated signal generation circuit measures the durations of a high level (first phase) or the durations of a low level (the second phase) in the data signal (Col. 3, lines 20-25, Fig. 3); when the data signal is oscillating at the first phase, output a first logic value  (when the high level (first phase) phase change is detected, the phase change detection circuit outputs a high level phase change detection signal D3 in response (Col. 4, lines 10-15, Fig. 3); and when the data signal is oscillating at the second phase, output a second logic value(and when the low level (second phase) phase change is detected, the phase change detection circuit outputs a low level phase change detection signal D2 in response (Col. 4, lines 10-15, Fig. 3), the output of the fast phase change detection circuit being used to determine whether the first output signal or the second output signal will be utilized in the feedback loop of the low bandwidth phase lock loop (the output of the demodulated signal generation circuit is used to determine whether the high level or the low level output signals will be used in the PLL circuit (col. 25-55, Fig. 3).  May teaches or suggests, in the same technical field as Troise, the technical feature of outputting a second logic value to the first bandwidth phase lock loop, as recited in the claims (see for example Figs. 2-5 and Paras [0027], [0032] of May: the phase change detection circuit outputs a second logic value that is fed back to the PLL 110 (i.e. first bandwidth phase lock loop) to flag a phase change so that the PLL can retain the lock). 
However, the prior art of record fail to disclose the combination of a first bandwidth phase lock loop with a first input adapted to be coupled to a data signal generator, a second input, a first output, and a second output; a fast phase change detection circuit having a first input, a second input, and an output port, the first input is coupled to the first output of the first bandwidth phase lock loop, and the second input is coupled to the second output of the first bandwidth phase lock loop, the fast phase change detection circuit is configured to: generate a fast phase change detection signal by comparing a first signal at the first input and a second signal at the second input;; output, at the first output of the fast phase change detection circuit, the fast phase change detection signal. And, receiving, by a first bandwidth phase lock loop, a data signal at a first phase; outputting, by a first output of the first bandwidth phase lock loop, a first output signal at the first phase; outputting, by a second output of the first bandwidth phase lock loop, a second output signal at the second phase; generating, by a fast phase change detection circuit, a phase difference pulse by comparing the first output signal to the second output signal; comparing, by the fast phase change detection circuit, the phase difference pulse to a threshold; generating a fast phase change detection signal based on the a comparison of the phase difference pulse to the threshold first output signal and the second output signal; and transmitting, from the fast phase change detection circuit to the first bandwidth phase lock loop, the fast phase change detection signal, recited in currently amended claims 1 and 6.
In light of the amendment to independent claims 1 and 6 and providing full consideration of the Applicants Remarks made in said response further prior art search conducted by the Examiner, the claimed subject matter in claims 1-10 is determined to be patentably distinguishable from the prior art; therefore pending claims 1-10 are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632